Exhibit SENIOR SECURED, SUPER-PRIORITY, DEBTOR-IN-POSSESSION CREDIT AGREEMENT dated as of November 12, 2008 Among CIRCUIT CITY STORES, INC. as Lead Borrower for: said CIRCUIT CITY STORES, INC. CIRCUIT CITY STORES WEST COAST, INC. CIRCUIT CITY STORES PR, LLC as Domestic Borrowers and INTERTAN CANADA LTD. as Canadian Borrower The LENDERS Party Hereto, BANK OF AMERICA, N.A. as Administrative Agent and Collateral Agent GENERAL ELECTRIC CAPITAL CORPORATION As Co-Collateral Agent BANC OF AMERICA SECURITIES LLC as Lead Arranger BANC OF AMERICA SECURITIES LLC GE CAPITAL MARKETS, INC. WELLS FARGO RETAIL FINANCE, LLC as Joint Bookrunners BANK OF AMERICA, N.A. (acting through its Canada branch) as Canadian Administrative Agent and Canadian Collateral Agent WELLS FARGO RETAIL FINANCE, LLC as Syndication Agent GENERAL ELECTRIC CAPITAL CORPORATION and JPMORGAN CHASE BANK, N.A. as Co-Documentation Agents TABLE OF CONTENTS Page ARTICLE I Definitions SECTION 1.01. Defined Terms SECTION 1.02. Terms Generally SECTION 1.03. Accounting Terms; GAAP SECTION 1.04. Times of Day. SECTION 1.05. Letter of Credit Amounts. SECTION 1.06. Certifications SECTION 1.07. Dollar Equivalent ARTICLE II Amount and Terms of Credit SECTION 2.01. Commitment of the Lenders. SECTION 2.02. Increase of Domestic Commitments. SECTION 2.03. Reserves; Changes to Reserves. SECTION 2.04. Making of Loans. SECTION 2.05. Overadvances. SECTION 2.06. Swingline Loans. SECTION 2.07. Letters of Credit. SECTION 2.08. Settlements Amongst Lenders. SECTION 2.09. Notes; Repayment of Loans. SECTION 2.10. Intentionally Omitted. SECTION 2.11. Interest on Loans. SECTION 2.12. Default Interest. SECTION 2.13. Certain Fees. SECTION 2.14. Unused Commitment Fee. SECTION 2.15. Letter of Credit Fees. SECTION 2.16. Nature of Fees. SECTION 2.17. Termination or Reduction of Commitments. SECTION 2.18. Alternate Rate of Interest. SECTION 2.19. Conversion and Continuation of Loans. SECTION 2.20. Mandatory Prepayment; Cash Collateral; Commitment Termination. SECTION 2.21. Optional Prepayment of Loans; Reimbursement of Lenders. SECTION 2.22. Maintenance of Loan Account; Statements of Account. SECTION 2.23. Cash Receipts. SECTION 2.24. Application of Payments. SECTION 2.25. Increased Costs. SECTION 2.26. Change in Legality. SECTION 2.27. Payments; Sharing of Setoff. SECTION 2.28. Taxes. SECTION 2.29. Security Interests in Collateral. SECTION 2.30. Mitigation Obligations; Replacement of Lenders. ARTICLE III Representations and Warranties SECTION 3.01. Organization; Powers. SECTION 3.02. Authorization; Enforceability. SECTION 3.03. Governmental Approvals; No Conflicts. SECTION 3.04. Financial Condition. SECTION 3.05. Properties. SECTION 3.06. Litigation and Environmental Matters. SECTION 3.07. Compliance with Laws and Agreements. SECTION 3.08. Investment Company Status SECTION 3.09. Taxes. SECTION 3.10. ERISA. SECTION 3.11. Disclosure. SECTION 3.12. Subsidiaries. SECTION 3.13. Insurance. SECTION 3.14. Labor Matters. SECTION 3.15. Security Documents. SECTION 3.16. Federal Reserve Regulations. SECTION 3.17. Intentionally Omitted. SECTION 3.18. Material Contracts. SECTION 3.19. Bailees, Warehousemen, etc. SECTION 3.20. Consignment. ARTICLE IV Conditions SECTION 4.01. Closing Date. SECTION 4.02. Conditions Precedent to Each Loan and Each Letter of Credit. ARTICLE V Affirmative Covenants SECTION 5.01. Financial Statements and Other Information SECTION 5.02. Notices of Material Events. SECTION 5.03. Information Regarding Collateral. SECTION 5.04. Existence; Conduct of Business. SECTION 5.05. Payment of Obligations. SECTION 5.06. Maintenance of Properties. SECTION 5.07. Insurance. SECTION 5.08. Casualty and Condemnation. SECTION 5.09. Books and Records; Inspection and Audit Rights; Appraisals; Accountants; Physical Inventories. SECTION 5.10. Compliance with Laws. SECTION 5.11. Use of Proceeds and Letters of Credit. SECTION 5.12. Future Subsidiaries. SECTION 5.13. Further Assurances.(a) SECTION 5.14. Material Contracts SECTION 5.15. Term Loan. SECTION 5.16. Retention of Independent Consultant. SECTION 5.17. Performance Within Budget. SECTION 5.18. Bankruptcy Related Affirmative Covenants. ARTICLE VI Negative Covenants SECTION 6.01. Indebtedness and Other Obligations SECTION 6.02. Liens. SECTION 6.03. Fundamental Changes. SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. SECTION 6.05. Asset Sales. SECTION 6.06. Restricted Payments; Certain Payments of Indebtedness. SECTION 6.07. Transactions with Affiliates. SECTION 6.08. Amendment of Material Documents. SECTION 6.09. Fiscal Year. SECTION 6.10. Burdensome Agreements. SECTION 6.11. Intentionally Omitted. SECTION 6.12. Clean Down. SECTION 6.13. Bankruptcy Related Negative Covenants. ARTICLE VII Events of Default SECTION 7.01. Events of Default. SECTION 7.02. When Continuing. SECTION 7.03. Remedies on Default. SECTION 7.04. Application of Proceeds. ARTICLE VIII The Agents SECTION 8.01. Administration by Administrative Agent. SECTION 8.02. The Collateral Agent. SECTION 8.03. Sharing of Excess Payments. SECTION 8.04. Agreement of Required Lenders. SECTION 8.05. Liability of Agents. SECTION 8.06. Notice of Default. SECTION 8.07. Lenders’ Credit Decisions. SECTION 8.08. Reimbursement and Indemnification. SECTION 8.09. Rights of Agents. SECTION 8.10. Notice of Transfer. SECTION 8.11. Successor Agent. SECTION 8.12. Reports and Financial Statements. SECTION 8.13. Delinquent Lender. SECTION 8.14. Collateral and Guaranty Matters. SECTION 8.15. Agency for Perfection. SECTION 8.16. Intentionally Omitted. SECTION 8.17. Syndication Agent, Documentation Agents, and Arranger. SECTION 8.18. Co-Collateral Agent Rights. ARTICLE IX Miscellaneous SECTION 9.01. Notices SECTION 9.02. Waivers; Amendments. SECTION 9.03. Expenses; Indemnity; Damage Waiver. SECTION 9.04. Designation of Lead Borrower as Borrowers’ Agent. SECTION 9.05. Successors and Assigns. SECTION 9.06. Survival SECTION 9.07. Counterparts; Integration; Effectiveness. SECTION 9.08. Severability. SECTION 9.09. Right of Setoff. SECTION 9.10. Governing Law; Jurisdiction; Consent to Service of Process. SECTION 9.11. WAIVER OF JURY TRIAL SECTION 9.12. Headings SECTION 9.13. Interest Rate Limitation. SECTION 9.14. Joint and Several Obligations of the Loan Parties. SECTION 9.15. Confidentiality. SECTION 9.16. Judgment Currency. SECTION 9.17. No Advisory or Fiduciary Responsibility. SECTION 9.18. USA PATRIOT Act Notice SECTION 9.19. Press Releases. SECTION 9.20. No Strict Construction. SECTION 9.21. Relationship with DIP Orders and Initial Order. SECTION 9.22. Language. 2 2 42 43 44 44 44 44 44 44 47 47 48 50 51 52 57 59 60 60 61 61 61 62 63 63 65 65 67 70 72 72 75 78 79 80 82 84 85 86 86 86 86 87 87 87 88 88 88 88 89 89 89 89 90 91 91 91 91 91 91 92 95 95 96 99 100 101 101 101 101 103 103 105 105 105 105 106 106 106 107 107 108 108 109 110 111 112 113 114 115 115 115 115 115 116 117 117 122 122 123 126 126 126 128 129 129 131 131 131 132 132 132 133 134 135 136 136 136 137 137 137 139 141 143 145 148 149 149 149 149 150 150 150 151 153 154 155 156 156 156 157 157 EXHIBITS [OMITTED*] A. Assignment and Assumption B-1 Domestic Borrowers Revolving Note B-2 Domestic Borrowers Swingline Note B-3 Canadian Borrower Revolving Note B-4 Canadian Borrower Swingline Note C Compliance Certificate D-1 Borrowing Base Certificate D-2 Canadian Borrowing Base Certificate E Form of Notice of Borrowing for Domestic Borrowers F Form of Notice of Borrowing for Canadian Borrower G Form of Customs Broker Agreement H-1 Form of Interim Borrowing Order H-2 Form of Initial Order [*The Company will furnish supplementally any of the above exhibits to the Securities and Exchange Commission upon request.] SCHEDULES [OMITTED*] 1.1 Lenders and Commitments 1.2 Budget 1.3 Facility Guarantors 1.4 Pre-Petition Letters of Credit 2.23(a) DDAs 2.23(b) Credit Card Arrangements 3.05(c)(i) Title to Properties; Real Estate Owned 3.05(c)(ii) Leased Properties 3.06 Disclosed Matters 3.10 Plans 3.12 Subsidiaries 3.13 Insurance 3.14 Labor Matters 3.18 Material Contracts 5.01(A) Financial Reporting Requirements 5.01(B) Lead Borrower’s website 5.18 Identified Leases 6.01 Indebtedness 6.02 Liens 6.04 Investments 6.05 Asset Sales [*The Company will furnish supplementally any of the above schedules to the Securities and Exchange Commission upon request.] SENIOR SECURED, SUPER-PRIORITY DEBTOR-IN-POSSESSIONCREDIT
